BLUE, Judge.
Dale Johnson appeals his convictions and sentences for first-degree burglary while armed, grand theft and grand theft of a firearm. He contends and we agree that the trial court erroneously imposed a minimum mandatory sentence for possession of a firearm. Because the jury did not make the necessary finding that Johnson possessed a firearm, the trial court erred in imposing a three-year minimum mandatory sentence. See State v. Overfelt, 457 So.2d 1385 (Fla.1984) (jury, not court, must find that defendant possessed firearm to impose minimum mandatory sentence under section 775.087(2), Florida Statutes (1983)).
Accordingly, we reverse Johnson’s minimum mandatory sentence. In all other respects, we affirm.
FRANK, C.J., and CAMPBELL, J., concur.